 



--------------------------------------------------------------------------------

 



 Execution





Sixth AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT

This SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT, dated as of March
31, 2015 (this “Amendment”), is made by and among CAREVIEW COMMUNICATIONS, INC.,
a Nevada corporation (the “Company”), and the undersigned investors (together
with their respective successors and permitted assigns, the “Investors”).

WITNESSETH:

WHEREAS, the Company, HealthCor Partners Fund, L.P. (“HealthCor Partners”),
HealthCor Hybrid Offshore Master Fund, L.P. (“HealthCor Hybrid” and, together
with HealthCor Partners, the “HealthCor Parties”), and certain additional
investors are party to that certain Note and Warrant Purchase Agreement, dated
as of April 21, 2011 (as amended from time to time, including without limitation
pursuant to that certain Note and Warrant Amendment Agreement dated December 20,
2011, that certain Second Amendment to Note and Warrant Purchase Agreement dated
January 31, 2012, that certain Third Amendment to Note and Warrant Purchase
Agreement dated August 20, 2013, that certain Fourth Amendment to Note and
Warrant Purchase Agreement dated January 16, 2014, and that certain Fifth
Amendment to Note and Warrant Purchase Agreement dated December 15, 2014, the
“Purchase Agreement”); and

WHEREAS, pursuant to Section 7.9 of the Purchase Agreement and subject to the
terms and conditions contained herein, the parties hereto desire to amend the
Purchase Agreement as set forth herein for the purposes of, among other things,
(i) decreasing the minimum cash balance requirement set forth in Section 5.3
thereof from $5,000,000 to $2,000,000 and (ii) modifying the parties required to
amend, modify, terminate or waive the Purchase Agreement set forth in Section
7.9 thereof.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants contained herein and in the Purchase Agreement, which
represent integral components of the transactions contemplated hereby and
thereby and shall be fully enforceable by the parties hereto, and for other good
and valuable consideration, the receipt and sufficiency of which hereby
acknowledged, the Company and the Investors mutually agree as follows:

 

 



1.    Definitions. Capitalized terms used in this Amendment but not defined in
this Amendment shall have the meanings ascribed to them in the Purchase
Agreement.

2.    Amendments to Purchase Agreement.



 a. Section 5.3 of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:         “Minimum Cash Balance. The Company shall at
all times maintain a minimum cash balance of $2,000,000 in one or more financial
institutions; provided, that in the event the Company’s cash balance falls below
such amount, the Company shall have thirty (30) days to cure the resulting
default and deposit sufficient funds to restore the requisite minimum cash
balance (it being understood, for the avoidance of doubt, that so long as any
Notes are outstanding, such thirty day period shall run concurrently and not
consecutively with any similar cure period afforded under the Notes, and shall
not extend any period under the Notes for purposes of determining whether an
Event of Default, as defined in the Notes, has occurred).”        b. Section 7.9
of the Purchase Agreement is hereby amended and restated in its entirety to read
as follows:           “Amendments, Modifications, Terminations and Waivers. The
terms and provisions of this Agreement and the Closing Securities may not be
modified, amended or terminated, nor may any of the provisions hereof be waived,
temporarily or permanently, except pursuant to a written instrument executed by
both the Company and the Investors holding a majority of the shares of Common
Stock issued or issuable (on an as converted basis) upon conversion of the Notes
and Warrants by any Investor, for so long as any Investor continues to hold such
Notes, Warrants or the underlying shares of Common Stock. The parties expressly
acknowledge and agree that the representations and warranties and the covenants
contained herein constitute an integral component of the transactions
contemplated by the this Agreement and the Transaction Documents and the parties
hereto shall be entitled to withhold their consent in their sole and absolute
discretion with respect to any future requests for waivers of and/or
modifications to such representations, warranties and covenants (it being
understood and affirmed that it is the intent of the parties that the
affirmative and negative covenants of the Company in Articles 5 and 6 shall
continue to apply following the conversion of the Notes and exercise of the
Warrants, for so long as any Investor continues to hold Note Shares or Warrant
Shares, as the case may be).”



-2-

 

 

3.    Waivers. The parties hereto agree and acknowledge that (i) the covenants
set forth in Section 5.3 of the Purchase Agreement were intended to benefit the
HealthCor Parties, (ii) the Company has at certain times been in breach of
Section 5.3 of the Purchase Agreement, (iii) prior to December 15, 2014, the
HealthCor Parties have previously waived such breaches (the “Prior Waivers”),
and (iv) in consideration for the Prior Waivers, the Company is issuing to the
HealthCor Parties as of the date hereof a warrant for the purchase of 1,000,000
shares of the Company’s Common Stock with an exercise price of $0.53 and an
expiration date of March 31, 2025 (the “Additional HealthCor Warrant”). The
Investors hereby agree and consent to (i) any such Prior Waiver that was granted
at a time when such Investor was a party to the Purchase Agreement, with such
agreement and consent effective as of the date of such Prior Waiver, (ii) the
issuance of the Additional HealthCor Warrant as consideration for the Prior
Waivers, and (iii) this paragraph satisfying the requirements of the Purchase
Agreement with regards to the granting of the Prior Waivers. Furthermore, the
Investors hereby waive in full, without any additional consideration, (i) with
regards to the issuance of the Additional HealthCor Warrant, their rights set
forth under Section 5.4 (“Preemptive Rights”) of the Purchase Agreement,
including, without limitation, any notice rights thereunder and (ii) any
breaches by the Company of Section 5.3 of the Purchase Agreement on or
subsequent to December 15, 2014.

4.    No Further Amendments. Except as amended by this Amendment, the Purchase
Agreement shall remain in full force and effect in accordance with its terms.

5.    Acknowledgement and Undertaking by Company. The Company agrees and
acknowledges that the transactions described in this Amendment and the issuance
of the Additional HealthCor Warrant and shares of Common Stock upon exercise or
conversion of the Additional HealthCor Warrant are intended to be exempt from
Section 16(b) of the Exchange Act pursuant to one or more rules promulgated
thereunder, applicable law and the Commission’s releases and interpretations,
and will, from time to time as and when requested by the Investors, and will
cause its successors and assigns to, execute and deliver or cause to be executed
and delivered, to the extent it may lawfully do so, all such documents and
instruments and take, or cause to be taken, to the extent it may lawfully do so,
all such further actions as the Investors may reasonably deem necessary and
desirable to facilitate and effect any such exemption.

-3-

 

 

6.    Miscellaneous.

a.    Ratification and Confirmation. The Company acknowledges, agrees and
confirms that: (x) the Purchase Agreement and each of the other Transaction
Documents, as amended and otherwise modified by the amendments and other
modifications specifically provided herein or contemplated hereby, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed; and (y) without limiting the generality of the foregoing clause
(x), (i) all obligations, liabilities and Indebtedness of the Company under the
Transaction Documents, as amended hereby, constitute “Obligations” (as defined
in the Security Agreement) secured by and entitled to the benefits of the
security set forth in the Security Agreement and the IP Security Agreement, and
the liens and security interests granted in favor of the Investors under the
terms of the Security Agreement and the IP Security Agreement are and remain
perfected, effective, enforceable and valid and such liens and security
interests are, in each case, a first priority lien and security interest (except
to the extent otherwise expressly permitted by the Transaction Documents) and
such liens and security interests are hereby in all respects ratified and
confirmed, and (ii) the shares of Common Stock issuable upon exercise or
conversion of the Additional HealthCor Warrant shall constitute “Registrable
Securities” under the Registration Rights Agreement.

b.    Expenses. The Company will pay and bear full responsibility for the
reasonable legal fees and other out-of-pocket costs and expenses of the
Investors attributable to the negotiation and consummation of the transactions
contemplated hereby.

c.    Further Assurances. The Company shall duly execute and deliver, or cause
to be duly executed and delivered, at its own cost and expense, such further
instruments and documents and to take all such action, in each case as may be
necessary or proper in the reasonable judgment of the Investors to carry out the
provisions and purposes of this Amendment.

d.    Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any party hereto, the execution
and delivery of this Amendment and the closing of the transactions contemplated
hereby.

-4-

 



e.    Governing Law. All questions concerning the construction, interpretation
and validity of this Amendment shall be governed by and construed and enforced
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether in the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. In furtherance of the
foregoing, the internal law of the State of Delaware will control the
interpretation and construction of this Amendment, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.

f.    Construction. The Company and the Investors acknowledge that the Company
and its independent counsel and the Investors and their independent counsel have
jointly reviewed and drafted this document, and agree that any rule of
construction and interpretation to the effect that drafting ambiguities are to
be resolved against the drafting party shall not be employed.

g.    Counterparts; Facsimile and Electronic Signatures. This Amendment may be
executed in any number of counterparts, and each such counterpart hereof shall
be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement. Counterpart signatures to this Amendment delivered
by facsimile or other electronic transmission shall be acceptable and binding.

h.    Headings. The section and paragraph headings contained in this Amendment
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment.

[Signature Pages Follow]



-5-

 

 



IN WITNESS WHEREOF, each of the undersigned has duly executed this Sixth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.



 



  COMPANY:         CareView Communications, Inc., A Nevada corporation        
By: /s/ Steven G. Johnson   Name: Steven G. Johnson   Title: President        
INVESTORS:         HealthCor Partners Fund, L.P.   By: HealthCor Partners
Management L.P., as Manager   By: HealthCor Partners Management, G.P., LLC, as
General Partner         By:  /s/ Jeffrey C. Lightcap   Name: Jeffrey C. Lightcap
  Title: Senior Managing Director         Address: HealthCor Partners    
Carnegie Hall Towers     152 West 57th Street     New York, NY 10019        
HealthCor Hybrid Offshore Master Fund, L.P.   By: HealthCor Hybrid Offshore
G.P., LLC, as General Partner         By:  /s/ Joseph P. Healey   Name: Joseph
P. Healey   Title: Co-CEO         Address: HealthCor Partners     Carnegie Hall
Towers     152 West 57th Street     New York, NY 10019

  



[SIGNATURE PAGE TO SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT]

 







 



 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Sixth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.

 

  INVESTORS:   /s/ Allen Wheeler   Allen Wheeler   /s/ Steven Johnson   Steven
Johnson   /s/ James R. Higgins   Dr. James R. Higgins





[SIGNATURE PAGE TO SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT]

 





 

 



IN WITNESS WHEREOF, each of the undersigned has duly executed this Sixth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.

 

  INVESTORS:         Raymond James & Assoc. Inc, not in its corporate capacity
but solely as Custodian of the Individual Retirement Account of Sandra K McRee.
Further, all representations, warranties and covenants (including indemnities)
set forth herein are being made by Sandra K. McRee, not Raymond James & Assoc.
Inc         By: /s/ Robert Blain   Name: Robert Blain   Title: Custodian   /s/
Sandra K. McRee   Sandra K. McRee   Beneficial Owner

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT]

 









 



 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Sixth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.

 



  INVESTORS:   /s/ Stephen Berkley   Stephen Berkley   /s/ Alexandra Berkley  
Alexandra Berkley   /s/ Steven B. Epstein   Steven B. Epstein   /s/ Deborah L.
Epstein   Deborah L. Epstein   /s/ Jason Peter Epstein   Jason Peter Epstein  
/s/ Gregory Harris Epstein   Gregory Harris Epstein   /s/ David Epstein   David
Epstein



 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT]



 



 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Sixth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.

 



  INVESTORS:   /s/ Juliann Martin   Juliann Martin   /s/ Jason Thompson   Jason
Thompson       Thompson Family Investments, LLC    

  By:   /s/ Jason Thompson   Name: Jason Thompson   Title: Manager



 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT]

 



 





 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Sixth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.

 

  INVESTORS:   /s/ Irwin Leiber   Irwin Leiber   /s/ Joseph P. Healey   Joseph
P. Healey   /s/ Arthur B. Cohen   Arthur B. Cohen       SJ2, LLC       By: /s/
Michael Mashaal   Name: Michael Mashaal   Title: Manager     The Joseph P.
Healey 2011 Family Trust         By: /s/ Joseph L. Dowling III   Name:  Joseph
L. Dowling III   Title: Manager



[SIGNATURE PAGE TO SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT]

 





 

 



IN WITNESS WHEREOF, each of the undersigned has duly executed this Sixth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.

 

  INVESTORS:       Morgan Stanley Smith Barney LLC, not in its corporate
capacity but solely as Custodian of the Individual Retirement Account of Jeffrey
C. Lightcap.       By: /s/ Gregory Williams   Name: Gregory Williams   Title:
NTI Associate       /s/ Jeffrey C. Lightcap   Jeffrey C. Lightcap   Beneficial
Owner



  Jeffrey C. Lightcap & Jane Lightcap Minor’s Present Interest Trust dated March
20th, 1997 F/B/O Bradford C. Lightcap       By: /s/ Ira L. Schwartz   Name: Ira
L. Schwartz   Title: Trustee



  Jeffrey C. Lightcap & Jane Lightcap Minor’s Present Interest Trust dated March
20th, 1997 F/B/O Brian R. Lightcap       By: /s/ Ira L. Schwartz   Name: Ira L.
Schwartz   Title: Trustee      



  Jeffrey C. Lightcap & Jane Lightcap Minor’s Present Interest Trust dated March
20th, 1997 F/B/O Megan M. Lightcap       By: /s/ Ira L. Schwartz   Name: Ira L.
Schwartz   Title: Trustee

 

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT]

 



 

 

ACKNOWLEDGED AND AGREED:     CareView Communications, Inc., a Texas corporation

 

By: /s/ Steven G, Johnson   Name: Steven G. Johnson Title: President and CEO    





CareView Operations, LLC     By: /s/ Steven G. Johnson   Name: Steven G. Johnson
Title: President and CEO



 



--------------------------------------------------------------------------------

 

